J. L. Dagg, J.,
ad hoc. Where the judgment of the lower court was not signed or, at least, does not appear in the record, this Court will not consider affidavits that the judgment was signed, nor pass upon the case, even with consent of parties. 20 An. 94 ; 28 An. 26; 23 An. 262.
2. Where a contract of lease stipulates that the lessee shall build a cabin of certain dimensions and worth a certain sum, and deliver the same to the lessor at the end of the lease, but the lessee does not finish the cabin until some weeks after the termination of the lease, the lessor cannot then refuse to receive it and sue to recover its value, when ,he has permitted its construction to go on without objection.